DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 10-12, 15, 29, 35, 41-42, 45-47, 50, 53, 55, 63, 76, and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for several specific compounds, namely phosphorus and silicon compounds (phosphorus and silylation reagents), does not reasonably provide enablement for a vague term “Modifier”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Also regarding claim 1, Applicants claim using a raw material containing methanol and/or dimethyl ether. Applicants claim the catalyst for producing para-xylene, toluene and/or light olefins. However, applicants does not disclose any process with using only such a raw .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 10-12, 15, 29, 35, 41-42, 45-47, 50, 53, 55, 63, 76, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the “modifier’ is and what it contains. 
Also regarding claim 1, it is unclear what its functions are in the process. 
Also regarding claim 1, with the general meaning of the term “modifier”, it is unclear how the modifiers modify the catalyst during the process.
	Also regarding claim 1, applicants claim using a raw material containing methanol and/or dimethyl ether. Applicants claim the catalyst for producing para-xylene, toluene and/or light olefins. However, it is unclear how such a raw material containing only methanol/dme can be converted to para-xylene and/or toluene if no other reactants are present. 
	Regarding claim 3, regarding Reaction I and II, it is unclear how reactants reacts to produce products. 

	Also regarding claims 4 and 7, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
	Regarding claim 11, the expression “the molecular sieve is a formed molecular sieve formed according to type or reactors” is indefinite since it is unclear which type of reactor is.
	Regarding claim 12, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
	Regarding claim 29, the term “the feedstock F” and “the feedstock G” lack antecedent basis.
	Regarding claim 41, it is unclear which reaction I applicants actually want to claim.
	Regarding claim 42, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
	Regarding claim 45, the terms “the material stream I”, “the material stream II”, “the reaction system”, the “C4 olefin” and “the C5+ chain hydrocarbon” lack an antecedent basis.
Regarding claim 46, the terms “the reaction system”, “the material stream I”, “the material stream II-A”, “the C4 olefin”, “the C5+ chain hydrocarbon”, and the material stream II-B” lack an antecedent basis.
Also regarding claims 46 and 47, it is unclear which happen to C4 olefin or the C5+ chain hydrocarbons in the second reaction zone.
Applicants are suggested review carefully the limitations of claim 45, 46, and 47 before making any amendment.
Regarding claim 53, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
Regarding claim 55, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
The limitation of claim 55 is so confusing between terms “reaction zones”, “the same reactor”, “one reactor” or “a plurality of reactors”. For examples, applicants claim “the first reaction zone and the second reaction zone are in the same reactor” and then applicants claim the first reaction zone comprises one reactor or a plurality of reactors”. Therefore, it is unclear how many reactors the reaction system has. In other words, as interpreted by the examiner, the reaction system has a reactor containing a first reaction zone having another reactor or many reactors and a second reaction zone having another reactor or many reactors. In other words, the reaction system has a reactor containing at least two more reactors as the first reaction zone and the second reaction zone. 
 Regarding claim 55, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
Regarding claim 63, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
Regarding claim 76, “the feedstock A” lacks an antecedent basis.
Also regarding claim 53, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
Regarding claim 76, “the feedstock F” lacks an antecedent basis.
Also regarding claim 76, the term “preferably” makes claim indefinite since it is unclear the preferred limitations are selected or not.
Applicants are suggested to review all of claims and amend by using proper Markush format for reciting selections when it is used in claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, 12, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (5,571,768).
Chang discloses a process of in-situ preparation of a zeolite catalyst, namely ZSM-5claim 12 used for making paraxylene by alkylating aromatic hydrocarbons such as benzene/toluene with an alkylating agent, namely methanol. Chang discloses that the catalyst is selectivated, namely trim selectivated by in-situ contacting the zeolite catalyst with a silicon compound (Modifier II), namely tetraethylorthosilicateclaims 2 and 7 (the abstract; col. 7, lines 27-50; col. 13, lines 11-19; col. 18, lines 34-39; col. 22, lines 51-53; example 49).
Regarding claim 11, The Chang catalyst has a binder (col. 4, lines 27-34).
Regarding claim 12, Chang discloses the catalyst is prepared by extrusion of a mixture of molecular sieve and binder (col. 4, lines 34-45).
The temperature and the ratio of the number of carbon of methanol/dme and moles of toluene as recited in 42 can be found on column 13, lines 11-19 of Chang.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al (5,571,768).
Chang discloses a process as discussed above.
Regarding claims 3 and 41, Chang does not disclose the reaction between benzene/toluene with alkylating agent, namely methanol to produce paraxylene and with olefins. However, it is expected that olefins would inherently be produced since Chang process is operated with similar reactants in the presence of a similar catalyst as used in the claimed process.

Claim Rejections - 35 USC § 103
Claims 45, 46, 47, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (5,771,768).
Chang discloses a process as discussed above.
Chang does not disclose the reaction between benzene/toluene with alkylating agent, namely methanol to produce paraxylene and with C4 olefin or C5+ chain hydrocarbons (see example 49). However, it is expected that olefins would inherently be produced since Chang process is operated with similar reactants in the presence of a similar catalyst as used in the claimed process.
Chang does not disclose separating C4 olefin or C5+ chain hydrocarbons from desired para-xylene to recover para-xylene as the product and use C4 olefins or C5+ chain hydrocarbons for other purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chang process by separating these compounds for different purposes as a product or an intermediate product for making another higher value products by other reaction in a second reactor.
WHSV as called for in claim 55 can be found on column 13, lines 16 and 17.

Claims 4, 10, 15, 29, 35, 53, 63, 76, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (5,771,768) in view of Forbus et al (4,554,394).
Chang discloses a process as discussed above.
Chang discloses the zeolite may optionally be treated with selectivating agents other than silicon. One among these optional selectivating agents is phosphorous (col. 8, lines 29-37).
Chang does not disclose specifically pick phosphorous from others such as Mg, B, N, Ce, Ca, and Sr (modifier I recited in claim 2). Chang also does not disclose the phosphorus as recited in claim 4. However, any of these optional selectivating agents is expected to function equivalently and Forbus discloses a phosphorus compound having a formula as recited in claim 4 can be used to selectivating a zeolite catalyst (the abstract; col. 10, lines 1-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chang process by using both phosphorus compound disclosed by Forbus and silicon compound to selectivated the catalyst of Chang to arrive at the applicants’ claimed process as called for in claim 4 since it is expected that using either each or both selectivating agents (silicon and phosphorus) would yield similar results except the criticality can be shown by applicants.
	Regarding claims 10, 53, 63, Forbus discloses the process can be operated in a fixed or moving bed reactor (col. 13, lines 14-17).
	Regarding claims 15, 29, 35, 76, and 77, neither Chang nor Forbus disclose steps of adding modifiers to the catalyst similar as to steps with a sequence as recited in these claims. However, both of them disclose steps similar as to steps as recited in these claims (Chang: col. 5, lines 36-43; col. 7, lines 27-51; Forbus: col; 10, line 48 to col. 11, line 20).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chang process in combination with Forbus by selecting appropriate steps of adding phosphorus and silicon selectivating agents in an appropriate sequence to modify the zeolitic catalyst to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 63, Chang does not disclose the reaction between benzene with alkylating agent, namely methanol to produce toluene, paraxylene and with olefins. However, it is expected that olefins would inherently be produced since Chang process is operated with similar reactants in the presence of a similar catalyst as used in the claimed process.
	The conditions of temperature and ratio of methanol and benzene can be found on column 13, lines 11-19 of Chang.




Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: neither Chang nor Forbus disclose a process with catalyst A and B are prepared and used in different reaction zones as recited in claim 50.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772